Name: Commission Regulation (EC) No 1480/95 of 28 June 1995 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary Islands
 Type: Regulation
 Subject Matter: trade;  plant product;  economic policy;  tariff policy;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31995R1480Commission Regulation (EC) No 1480/95 of 28 June 1995 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary Islands Official Journal L 145 , 29/06/1995 P. 0041 - 0041COMMISSION REGULATION (EC) No 1480/95 of 28 June 1995 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 2224/92 (3), as amended by Regulation (EC) No 3102/94 (4), sets the quantity of hops in the forecast supply balance which qualifies for exemption from the customs duty on imports from third countries or for Community aid and the amounts thereof; whereas that quantity and the aid for the period 1 July 1995 to 30 June 1996 should be determined; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2224/92 is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601/92, the quantity of hops covered by CN code 1210 in the forecast supply balance qualifying for exemption from customs duty on direct imports into the Canary Islands from third countries or for Community aid shall be 500 tonnes for the period 1 July 1995 to 30 June 1996.` 2. Article 2 is replaced by the following: 'Article 2 The aid provided for in Article 3 (2) of Regulation (EEC) No 1601/92 for the supply of hops from the Community to the Canary Islands in accordance with the forecast supply balance shall be ECU 12,08 per 100 kilograms.` Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission